Citation Nr: 9923053	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the noncompensable disability evaluation assigned for 
bilateral hearing loss was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1952 to 
September 1956.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
which, in pertinent part, granted the veteran's claim for 
service connection for bilateral hearing loss and assigned a 
non-compensable disability evaluation.

The veteran testified at a September 1997 hearing before the 
undersigned Acting Member of the Board and the Board, 
following review, remanded this claim in February 1998.  The 
case was returned to the Board in May 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran's bilateral hearing loss, beginning from the 
effective date of the grant of service connection, is shown 
to be no worse than Level I in the right ear and no worse 
than Level II in the left ear.


CONCLUSION OF LAW

The noncompensable disability evaluation assigned for 
bilateral hearing loss was proper.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable evaluation for bilateral 
hearing loss.  The Board finds that the claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim that is plausible.  
We are also satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected bilateral hearing 
loss.  The Board has identified nothing in this historical 
record which suggests that the current evidence of record is 
not adequate to fairly determine the rating to be assigned 
for this disability.  Moreover, the Board has concluded that 
this case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical history and 
findings pertaining to this disability.

The veteran is seeking a compensable disability evaluation 
for the period beginning August 29, 1995, the date that the 
grant of service connection for bilateral hearing loss became 
effective.  A recent United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) decision, Fenderson v. West, 
12 Vet. App. 119 (1999), concluded that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance", is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found- a practice known as 
"staged" ratings.

Factual Background

The veteran initiated his claim for service connection for 
hearing loss in August 1995.  On a Department of Veterans 
Affairs (VA) audiological evaluation conducted in August 
1995, pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT

40
45
60
45
47
LEFT

40
35
50
45
42

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was bilateral flat mild to moderate mixed 
hearing loss with very good word recognition ability when the 
sound was made loud enough.

On another VA audiological evaluation, conducted in November 
1995, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT

40
45
55
45
46
LEFT

40
40
50
45
43

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The diagnosis was bilateral flat mild to moderate mixed 
hearing loss with good word recognition ability when the 
sound was made loud enough for him to hear; hearing loss 
unchanged from results of August 1995.

Service connection was granted for bilateral hearing loss in 
a January 1996 rating decision and a non-compensable 
disability evaluation was assigned.

As noted above, the veteran testified at a September 1997 
hearing before the undersigned Acting Member of the Board.  
At that time the veteran offered detailed testimony in 
support of his claim.  He related that, unless looking at a 
person in conversation, he often had to ask for the person 
speaking to repeat themselves.  He related that he retired 
from work early as a printer as his hearing difficulties were 
embarrassing and that, after taking early retirement, he 
began working as a vendor at a racetrack, running a 
concession stand which he stated required him  to deal with 
the public.

Another VA audiological evaluation of the veteran was 
conducted in October 1998.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT

45
50
50
40
46
LEFT

45
45
60
45
48

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.  
The diagnosis was bilateral mild to moderate mixed hearing 
loss with a minimal conductive component present bilaterally 
through 1000 Hertz.

Analysis

The veteran's bilateral hearing loss has been rated as 
noncompensable (0 percent disabling) under Diagnostic Code 
(Code) 6100.  38 C.F.R. § 4.87.  Impaired hearing will be 
considered a disability only after threshold requirements are 
met.  See 38 C.F.R. § 3.385.  Once disability is established, 
levels of hearing loss are determined by considering the 
average pure tone decibel loss and speech discrimination 
percentage scores.  38 C.F.R. § 4.87, Table VI.  Disability 
ratings and diagnostic codes are assigned by combining a 
level of hearing loss in each ear.  38 C.F.R. § 4.87, Table 
VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

According to the May 1998 VA examination, the average pure 
tone decibel loss was 46 decibels for the right ear and 48 
decibels for the left ear.  Speech discrimination score was 
94 percent for the right ear and 88 percent for the left ear.  
For a 10 percent disability evaluation for bilateral hearing 
loss, Diagnostic Code 6101 requires that a veteran with 
average pure tone decibel loss in one ear of 46 with 94 
percent discrimination ability must have average pure tone 
decibel loss in the other ear of at least 82 to 89 with 36 to 
42 percent discrimination ability and a veteran with average 
pure tone decibel loss in one ear of 48 with 88 percent 
discrimination ability must have average puretone decibel 
loss in the other ear of at least 74 to 81 with 76 to 82 
percent discrimination ability.

By applying these values to 38 C.F.R. § 4.87, Table VI, the 
Board finds that the veteran, since August 1995, has had no 
worse than Level I hearing loss in the right ear and no worse 
than Level II hearing loss in the  left ear.  Thus, the 
veteran's hearing loss, for the period beginning with the 
effective date of the grant of service connection, is 
considered noncompensable.  38 C.F.R. § 4.87, Table VII, Code 
6100.  As the veteran is not shown to be have experienced the 
required hearing loss, the noncompensable disability 
evaluation assigned for bilateral hearing loss was proper.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 6100.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Further, the Board finds in this 
case the disability picture is not so exceptional or unusual 
so as to warrant an evaluation on an extraschedular basis.  
While the veteran has indicated that he retired early from 
one job due to his hearing loss, he took on a position as a 
vendor of a concession stand at a racetrack and acknowledges 
that he has to deal with the public on a daily basis.  The 
Board finds that it has not been shown that the disability 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107.



ORDER

The noncompensable disability evaluation assigned for 
bilateral hearing loss was proper.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

